Citation Nr: 1134523	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of traumatic injury, lumbar spine, status post laminectomy, rated as 10 percent disabling prior to December 15, 2009.  

2.  Evaluation of traumatic injury, lumbar spine, status post laminectomy, currently rated as 40 percent disabling.  

3.  Evaluation of tinnitus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to July 2001 and from November 2002 to August 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the assignment of 10 percent disabling for traumatic injury, lumbar spine, status post laminectomy prior to December 15, 2009 and a 40 percent rating on and after December 15, 2009.  He also appeals the assignment of 10 percent disabling for tinnitus.  

In his October 2008 VA Form 9, the Veteran related that he wished to appear for a BVA Hearing in Washington, DC.  He was sent notice in June 2011 that he was scheduled for a hearing before a Veterans Law Judge of the Board in Washington, DC on August 11, 2011.  

In July 2011, the Veteran sent a letter to the RO asking to reschedule his August 11, 2011 hearing in Washington, DC for either a Video Conference or Travel Board hearing at the Waco, Texas RO.  He indicated that he preferred a Video Conference hearing.  

In light of the Veteran's request for a hearing and his timely request to reschedule, this case is remanded.  


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Video Conference hearing before a Veterans Law Judge.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


